DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-11, 12, 13, 15, 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10736680. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are generally the same such that the claims of the patent anticipates the claims of the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4-7, 9-12, 17, 18, 20-24 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fernandez (U.S. Patent No. 7637928).
Fernandez discloses a polyaxial bone fixation system, the system comprising: at least one fastener (7), the fastener having a head portion (8) and a shaft portion (9); and a bone plate (2) comprising a lower surface (3), an upper surface (2) and at least one opening (5) extending from the lower surface to the upper surface (Figure 1); wherein: the at least one opening is adapted and configured to receive the at least one fastener (Figure 9); and one of the at least one opening and the at least one fastener includes threads (Figure 2, Column 3, Lines 44-46), the other one of the at least one opening and the at least one fastener includes a plurality of non-circumferential fins (6) integrally connected to, and protruding therefrom (Paragraph 4), the plurality of non-circumferential fins being arranged and configured to move at least a portion of each fin independently toward the upper surface or toward the lower surface when the at least one fastener is inserted into the at least one opening to secure a position of the at least one fastener relative to the bone plate at any one of a plurality of angles (Figure 9, 10). It is noted that all materials will have a degree of flex, thus when the screw head and fins engage, the fins will deflect/flex in a direction opposite the force applied by the threads which can be wither toward the upper surface or lower surface. 
Regarding claim 4, the bone plate has a head portion (Figure 1, either end can be considered a head portion), the at least one opening being located in the head portion of the bone plate.
Regarding claim 5, the bone plate further comprises one or more of the following: a threaded opening; a non-threaded opening; an opening adapted to receive locking or non-locking fasteners; an opening with fins; a combination slot; or; any combination thereof (Figure 1).
Regarding claim 6, he plurality of non-circumferential fins are provided in more than one layer (Figure 5).
Regarding claim 7, the plurality of non-circumferential fins includes first and second rows of non-circumferential fins (Figure 5), the plurality of non-circumferential fins in the first row of fins is offset around a central axis of the at least one opening relative to the second row of non-circumferential fins. The fins are considered offset around a central axis as seen in figure 5 where the first row is further offset away from the central axis than the second row. 
Regarding claim 9, the plurality of non-circumferential fins each include inwardly tapered side surfaces. As seen in figure 5, the fins taper inwardly towards the center of the hole. It is also noted that any surface of the fin is considered a side, thus the side surfaces taper inwardly. 
Regarding claim 10, the plurality of non-circumferential fins are arranged and configured to deflect so that each fin is interposed between the threads when the at least one fastener is inserted into the at least one opening (Figure 9). As stated above, every material has an amount of deflection and thus the fins will deflect in a direction opposite a force applied thereto. 
Regarding claim 11, the plurality of non-circumferential fins are arranged and configured to deform so that each fin is interposed between the threads when the at least one fastener is inserted into the at least one opening. Same reasoning as stated above for claim 10. 
Regarding claim 12, Fernandez discloses an orthopedic implant system comprising: an orthopedic implant (2) comprising a first bone contacting surface (3), a second surface (2) opposite the first bone contacting surface, and at least one opening (5) extending from the first bone contacting surface to the second surface (Figure 1); and at least one fastener (7) arranged and configured to be inserted into the at least one opening (Figure 9), the at least one fastener having a head portion (8) and a shaft portion (9); wherein one of the at least one opening and the at least one fastener includes threads (Figure 2), the other one of the at least one opening and the at least one fastener includes a plurality of non-circumferential fins (6), each fin being arranged and configured to move independently toward the first bone contacting surface or the second surface to interlock with the threads to secure a position of the at least one fastener relative to the orthopedic implant when the at least one fastener is inserted into the at least one opening at any one of a plurality of angles (Figure 9, 10). It is noted that all materials will have a degree of flex, thus when the screw head and fins engage, the fins will deflect/flex in a direction opposite the force applied by the threads which can be either toward the upper surface or lower surface. 
Regarding claim 17, The plurality of non-circumferential fins are provided in more than one layer (Figure 5).
Regarding claim 18, the plurality of non-circumferential fins includes first and second rows of non-circumferential fins, the plurality of non-circumferential fins in the first row of fins is offset around a central axis of the at least one opening relative to the second row of non-circumferential fins. The fins are considered offset around a central axis as seen in figure 5 where the first row is further offset away from the central axis than the second row. 
Regarding claim 20, the plurality of non-circumferential fins includes inwardly tapered side surfaces. As seen in figure 5, the fins taper inwardly towards the center of the hole. It is also noted that any surface of the fin is considered a side, thus the side surfaces taper inwardly. 
Regarding claim 21, the plurality of non-circumferential fins are each integrally connected to, and protruding from, an inner surface of the at least one opening or the head portion of the fastener (Figure 5).
Regarding claim 22, the plurality of non-circumferential fins each have a tapered top surface extending to a terminal end of the fin (Figure 5).
Regarding claim 23, the plurality of non-circumferential fins are deflectable so that each of the plurality of non-circumferential fins are interposed between the threads when the at least one fastener is inserted into the at least one opening (Figure 9). As stated above, every material has an amount of deflection and thus the fins will deflect in a direction opposite a force applied thereto. 
Regarding claim 24, the plurality of non-circumferential fins are deformable so that each of the plurality of non-circumferential fins are interposed between the threads when the at least one fastener is inserted into the at least one opening (Figure 9). As stated above, every material has an amount of deflection and thus the fins will deflect in a direction opposite a force applied thereto. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez (U.S. Patent No. 7637928).
Fernandez discloses the claimed invention except for the first row of fins and second row of fins each include five to eight fins. It would have been obvious to one having ordinary skill in the art at the time of filing to construct the device of Fernandez with each row of fins numbering five to eight since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The objected to claims are not anticipated by the prior art alone or in combination or in a Double Patenting rejection. Specifically, it is not disclosed that the fins of the system are provided in the hole and the threads are provided on the fastener such that the fins form a japed circumference at the bone contacting surface of the hole while the upper surface maintains a circular circumference. Furthermore, it is not disclosed that the fins of the hole form a concave portion such that the base of the fins meet at the inner surface in the same plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775